UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7889


WENDELL C. HELFRICK,

                Petitioner - Appellant,

          v.

BENJAMIN WRIGHT, Warden, River North Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(7:14-cv-00577-JPJ-RSB)


Submitted:   September 22, 2016           Decided:   November 3,2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Wendell C. Helfrick, Appellant Pro Se.     Elizabeth Catherine
Kiernan, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wendell C. Helfrick seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Helfrick has not made the requisite showing. * Accordingly, we deny


     * We previously remanded this case to the district court for
the limited purpose of determining whether Helfrick was entitled
to have his time to file an appeal reopened under Fed. R. App. P.
4(a)(6). The district court concluded that Helfrick was entitled
to a reopening of the appeal period and that he timely filed a
notice of appeal.


                                 2
a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                         DISMISSED




                                3